Name: Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation
 Type: Regulation
 Subject Matter: technology and technical regulations;  monetary economics;  monetary relations
 Date Published: nan

 Avis juridique important|31998R0975Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation Official Journal L 139 , 11/05/1998 P. 0006 - 0008COUNCIL REGULATION (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 105a(2) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Monetary Institute (2),Acting in accordance with the procedure laid down in Article 189c of the Treaty (3),(1) Whereas, at the meeting of the European Council in Madrid on 15 and 16 December 1995, the scenario for the changeover to the single currency was adopted which provides for introduction of euro coins by 1 January 2002 at the latest; whereas the precise date for the issue of euro coins will be decided when the Council adopts its regulation on the introduction of the euro immediately after the decision on the Member States adopting the euro as the single currency has been taken as early as possible in 1998;(2) Whereas, according to Article 105a(2) of the Treaty, Member States may issue coins subject to approval by the European Central Bank (ECB) of the volume of the issue and the Council may, acting in accordance with the procedure referred to in Article 189c and after consulting the ECB, adopt measures to harmonise the denominations and technical specifications of all coins intended for circulation to the extent necessary to permit their smooth circulation within the Community;(3) Whereas the European Monetary Institute has indicated that euro banknotes will range from EUR 5 to EUR 500; whereas the denominations of banknotes and coins will need to allow for cash payments of amounts expressed in euro and cent to be made easily;(4) Whereas the mint directors of the Community received a mandate from the Council to study and elaborate a report for a European single coinage system; whereas they submitted a report in November 1996 followed by a revised report in February 1997 indicating the denominations and technical specifications (diameter, thickness, weight, colour, composition and edge) of the new euro coins;(5) Whereas the new European single coinage system should induce public confidence and entail technological innovations that would establish it as a secure, reliable and efficient system;(6) Whereas the acceptance of the new system by the public is one of the main objectives of the Community coinage system; whereas public confidence in the new system would depend on the physical characteristics of the euro coins, which should be as user-friendly as possible;(7) Whereas consultations with consumer associations, the European Blind Union and representatives of the vending machines industry have been carried out to take into account the specific requirements of important categories of coin users; whereas, in order to ensure a smooth changeover to the euro and to facilitate acceptance of the new coinage systems by users, easy distinction between coins through visual and tactile characteristics will need to be guaranteed;(8) Whereas the new euro coins will be more readily distinguishable and easier to become accustomed to if there is a link between their diameter and face value;(9) Whereas certain special security features are needed in order to reduce the scope for fraud for the 1 and 2 euro given their high value; whereas the use of a technique whereby coins are made in three layers and the combination of two different colours in the coin are considered to be the most efficient security features available today;(10) Whereas giving the coins one European and one national side is an appropriate expression of the idea of European monetary union between Member States and could significantly increase the degree of acceptance of the coins by European citizens;(11) Whereas on 30 June 1994 the European Parliament and the Council adopted Directive 94/27/EC (4), which limited the use of nickel in certain products in recognition that nickel could be cause of allergies under certain conditions; whereas coins are not covered by that Directive; whereas, nevertheless, some Member States already use a nickel-free alloy called Nordic Gold in their current coinage system for reasons of public health; whereas it seems desirable to reduce the nickel content of coins when moving to a new coinage system;(12) Whereas it is therefore appropriate to follow in principle the proposal of the aforesaid mint directors and to adapt it only to the extent necessary to take into account in particular the specific requirements of important categories of coin users and the need to reduce the use of nickel in coins;(13) Whereas of all prescribed technical specifications for euro coins, only the value for thickness is of an indicative nature, since actual thickness of a coin depends on prescribed diameter and weight,HAS ADOPTED THIS REGULATION:Article 1 The first series of euro coins will include eight denominations in the range from 1 cent to 2 euro with the following technical specifications:>TABLE>Article 2 This Regulation shall enter into force on 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States, in accordance with the Treaty, subject to Article 109k(1) and Protocols 11 and 12.Done at Brussels, 3 May 1998.For the CouncilThe PresidentG. BROWN(1) OJ C 208, 9. 7. 1997, p. 5 and OJ C 386, 20. 12. 1997, p. 12.(2) Opinion delivered on 25 June 1997 (OJ C 205, 5. 7. 1997, p. 18).(3) Opinion of the European Parliament of 6 November 1997 (OJ C 358, 24. 11. 1997, p. 24), Council common position of 20 November 1997 (OJ C 23, 23. 1. 1998, p. 1) and Decision of the European Parliament of 17 December 1997 (OJ C 14, 19. 1. 1998).(4) OJ L 188, 22. 7. 1994, p. 1.